DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.
 
Response to Amendment
The amendments filed on April 19, 2021 have been entered. Applicant amended claims 1, 8, and 15. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on April 19, 2021 with respect to the Final Office Action dated February 18, 2021 have been fully considered and they are persuasive.  Therefore, 
Previous 35 U.S.C. 112(b) rejections are withdrawn.
Previous 35 U.S.C. 103 rejections are withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 9, 12-15, 17 , 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Daughtry et al. (US PGPUB No. 20090106247), hereinafter, Daughtry , in view of Mulchandani et al. (US PGPUB No. 20150200817), hereinafter, Mulchandani, further in view of Stirk ( An NPL textbook with title “SQL_Server_DMVs_in_Action”), hereinafter, Stirk. 
Regarding claim 1:
Daughtry teaches:
A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (see Fig. 1 showing the server system 20. Paragraph 0026 teaches server system 20 comprises processor, memory that stores executable instructions): 
identifying a first group of idle [[server message block (SMB)]] sessions that are served by a computing cluster (Fig.5, step 156, and paragraph 0033 and 0034 teaches identifying an idle session of user A locking shared Document X. Fig.1 shows server system 20 (computer cluster) serving the sessions); 
[[after the identifying of the first group of idle SMB sessions, determining, based on the identifying of the  first group of idle SMB sessions]], a second group of at least one file that is locked, the second group of at least one file being locked by the first group of idle [[SMB]] sessions (Fig. 5, step 150, shows shared document X (second group) is locked by an idle session of user A. paragraph 0032, lines 3-4, states “At step 150, a shared electronic Document X is locked by User A”. Paragraph 0033 discusses document X is remain locked while session of user A becomes idle after inactivity period); 
determining, based on having determined the second group of at least one file that is locked, a third group of at least one [[SMB]] session that is waiting to access one or more files of the second group of at least one file that is locked (Fig. 5, step 160, teaches user B (third group) attempting to access shared document X being locked by an idle session of user A. Paragraph 0034, lines 3-5, states “at step 160 User B attempts to access (e.g. edit) Document X, and User A has not yet unlocked the document,”); and 
removing a first [[SMB]] session of the first group of idle [[SMB]] sessions in response to the determining that the first [[SMB]] session holds a lock on a first file of the second group of at least one file of the second group of at least one file, wherein a second SMB session of the third group of at least one SMB session is waiting to access the first file (Fig. 5, step 166, shows unlocking  shared document X from user A and allowing the lock to User B. Paragraph 0034, lines 11-14, states “At step 166, the unlock group for Document X is traversed in a pre-defined order until Document X is unlocked to allow User B to access Document X”).

In the same field of endeavor, Mulchandani teaches SMB session (at least paragraph 0016 teaches connections between the client and server are SMB session).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daughtry  to incorporate the teaching of Mulchandani to use SMB protocol and remove the idle session in response to an event when a second session request the same resource locked by the idle session. One would be motivated to use SMB protocol since it provides leasing mechanism for managing lock and remove an idle session when another session requests for the same resource to allow the other session to access the resource (see paragraph 0002 and 0054 of Mulchandani). 
Daughtry does not teach after the identifying of the first group  of idle SMB sessions,  determining, based on the identifying of the first group of idle SMB sessions, [[ a second group of at least one file that is locked]] (Daughtry teaches locked file by idle session as shown above. Daughtry does not teach the order i.e. determine locked files after identifying idle sessions).
Stirk teaches  after the identifying of the first group of idle [[SMB]] sessions, determining, based on the identifying of the first group of idle [[SMB]] sessions, a second group of at least one file that is locked (chapter 8, subsection 8.9.2 at pages 213-214 teaches finding idle sessions with locks on some transactions. Such idle session listing includes information about open transaction belongs to idle sessions. Hence such process is equivalent to finding idle sessions and then finding open transactions/locked files based on the identified idle sessions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daughtry to incorporate the teaching of Stirk to identify open transactions/locked files based on identifying idle sessions. One would be motivated do so to resolve blocking issue by resolving  locks /open transactions by the idle sessions (see chapter 8, subsection 8.9 at page 212 of Stirk stating “An idle session with an open transaction is a session that has no request currently running, is not active, but contains uncommitted work. Such transactions can increase the possibility of blocking and performance degradation. Identifying these open transactions will enable you to resolve some blocking problems and prevent others from occurring.”). 
As to claim 2, the rejection of claim 1 is incorporate. Daughtry, in view of Mulchandani and Stirk, teaches all the limitations of claim 1 as shown above.
Daughtry, in view of Mulchandani, teaches at least one of the first group of idle SMB sessions (see claim 1 rejection as shown above).
Daughtry does not teach wherein the operations further comprise: presenting information about [[at least one of the first group of idle SMB sessions]] in a user interface of the system.
 Stirk teaches wherein the operations further comprise: presenting information about at least one of the first group of idle [[SMB]] sessions in a user interface of the system (chapter 8, Fig. 8.5 in page 214 shows presenting the information about idle sessions in a user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daughtry, in view of Mulchandani , to incorporate a the teaching of Stirk about for presenting information of idle sessions in a graphical user interface  . One would be motivated to do so since such graphical user interface provide intuitive display of information to identify and mange various aspect of idle sessions (see at least subsection 8.9.2, second paragraph in page 214 of Stirk as stated “This information should be enough to identify who has the open transaction, where it’s running from, what SQL is causing the problem, and how long it’s been since there was any activity.”). 
As to claim 4, the rejection of claim 1 is incorporate. Daughtry, in view of Mulchandani and Stirk, teaches all the limitations of claim 1 as shown above.
Daughtry, in view of Mulchandani, teaches at least one of the first group of idle SMB sessions (see claim 1 rejection as shown above).

Stirk teaches wherein the operations further comprise: presenting information about at least one of the first group of idle [[SMB]] sessions in a user interface of the system, the at least one of the first group of idle [[SMB]] sessions corresponding to a user (chapter 8, Fig. 8.5 in page 214 shows presenting the information about idle sessions in a user interface. Subsection 8.9.2, second paragraph in page 214 states “The output shows that there are two idle sessions (with session ids of 51 and 54) with open transactions. For each transaction, you can see the login name of the user who owns the transaction, the machine the query is running from (host_name),”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daughtry , in view of Mulchandani, to incorporate a the teaching of Strik  about for presenting information of idle sessions in a graphical user interface  . One would be motivated to do so since such graphical user interface provide intuitive display of information to identify and mange various aspect of idle sessions (see at least chapter 8, subsection 8.9.2, second paragraph in page 214 of Stirk as stated “This information should be enough to identify who has the open transaction, where it’s running from, what SQL is causing the problem, and how long it’s been since there was any activity.”). 
As to claim 6, the rejection of claim 1 is incorporate. Daughtry, in view of Mulchandani and Stirk, teaches all the limitations of claim 1 as shown above.
Daughtry, in view of Mulchandani teaches at least one of the first group of idle SMB sessions (see claim 1 rejection as shown above).

Stirk teaches wherein the operations further comprise: presenting information about at least one of the first group of idle SMB sessions in a computer user interface, the at least one of the first group of idle SMB sessions corresponding to the resource (chapter 8, Fig. 8.5 in page 214 shows presenting the information about idle sessions in a user interface. Subsection 8.9.2, second paragraph in page 214 states “The output shows that there are two idle sessions (with session ids of 51 and 54) with open transactions. For each transaction, you can see the login name of the user who owns the transaction, the machine the query is running from (host_name), the SQL query that contains the open transaction, the time of the last read and write to the database, and the name of the program that’s running the query.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daughtry, in view of Mulchandani, to incorporate the teaching of Strik about for presenting information of idle sessions in a graphical user interface. One would be motivated to do so since such graphical user interface provide intuitive display of information to identify and mange various aspect of ilde sessions (see at least chapter 8, subsection 8.9.2, second paragraph in page 214 of Stirk as stated “This information should be enough to identify who has the open transaction, where it’s running from, what SQL is causing the problem, and how long it’s been since there was any activity.”). 
Regarding claim 8:
Claim 8 is directed towards a method performed by the system of claim 1. Accordingly, it is rejected under similar rationale.
As to claim 9, the rejection of claim 8 is incorporate. Daughtry, in view of Mulchandani and Stirk, teaches all the limitations of claim 1 as shown above.
Daughtry further teaches wherein the identifying of the first group of idle SMB sessions comprises: determining that the first SMB session is idle in response to determining that the first SMB session has been inactive for at least the threshold amount of time (Paragraph 0023  teaches determining an idle session based on inactivity time period as stated “A Document Lock Inactivity Timer 50 in the Shared Document Repository Server Logic 56 controls the inactivity time period with regard to the Shared Document 46 such that when Shared Document 46 is locked, but the user that locked Shared Document 46 is inactive for the inactivity time period defined by Document Lock Inactivity Timer 50, an electronic prompt is generated to the locking user to determine if they are currently active.”).
As to claim 12, the rejection of claim 8 is incorporate. Daughtry, in view of Mulchandani and Stirk, teaches all the limitations of claim 8 as shown above.
Daughtry, in view of Mulchandani and Stirk, teaches wherein the identifying, the determining of the second group, the determining of the third group, and the ending of the first SMB session (see claim 1 rejection as shown above).
Daughtry further teaches are performed by a SMB protocol driver (Fig. 1 and paragraph 0023 teaches document lock inactivity timer 20 for monitoring sessions).
As to claim 13 the rejection of claim 8 is incorporate. Daughtry, in view of Mulchandani and Stirk, teaches all the limitations of claim 8 as shown above.
Daughtry, in view of Mulchandani and Stirk, teaches wherein the determining of the third group of at least one SMB session that is waiting to access one or more files is performed based on the second group of at least one file that is locked (see claim 1 rejection).
Claim 14 is directed towards a method performed by the system of claim 1. Accordingly, it is rejected under similar rationale.
Regarding claim 15:
Claim 15 is directed towards non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor (see Fig. 1 showing the server system 20. Paragraph 0026 teaches server system include processor, memory to execute instruction) performing the method of claim 8. Accordingly, it is rejected under similar rationale.
As to claim 17, the rejection of claim 15 is incorporate. Daughtry, in view of Mulchandani and Stirk, teaches all the limitations of claim 15 as shown above.
Daughtry, in view of Mulchandani, teaches wherein the first remote session comprise a server message block session (see claim 1 rejection as shown above).
As to claim 19, the rejection of claim 15 is incorporate. Daughtry, in view of Mulchandani and Stirk, teaches all the limitations of claim 15 as shown above.
Daughtry , in view of Mulchandani, teaches a second remote session of the third group has requested an [[exclusive]] lock on the resource (see claim 1 rejection as shown above).
Daughtry does not teach wherein the lock comprises an exclusive lock on the resource, or the lock comprises a non-exclusive lock on the resource.
Stirk teaches wherein the lock comprises an exclusive lock on the resource, or the lock comprises a non-exclusive lock on the (chapter 8, table 8.2 in page 201 shows exclusive lock on resources.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daughtry, in view of Mulchandani, to incorporate the teaching of Stirk about using exclusive lock. One would be motivated to use exclusive lock to have exclusive access to resource (see at least paragraph chapter 8, table 8.2 in page 201 of Stirk).
As to claim 20, the rejection of claim 15 is incorporate. Daughtry, in view of Mulchandani and Stirk, teaches all the limitations of claim 15 as shown above.
(paragraph 0002, states “In the present discussion, the term "document" refers to any specific type of electronic document or file stored in a computer readable memory”).
Claims 3, 5, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daughtry, in view of Mulchandani, further in view of Stirk, and  further in view of Mathew (US PGPUB No. 20180077243), hereinafter, Mathew.
As to claim 3, the rejections of claims 1 and 2 are incorporate. Daughtry, in view of Mulchandani and Stirk, teaches all the limitations of claims 1 and 2 as shown above.
Daughtry, in view of Mulchandani, teaches the removing of the first SMB session (see claim 1 rejection as shown above).
Daughtry does not teach wherein the operations further comprise: performing [[the removing of the first SMB session]] in response to receiving a user input via the user interface that is indicative of a request to remove the first SMB session.
Mathew teaches wherein the operations further comprise: performing the removing of the first [[SMB]] session in response to receiving a user input via the user interface that is indicative of a request to remove the first SMB session (paragraph 0114 states “GUI 300 may include interactive element 314 that enables a user to terminate one or more of the user's sessions. By selecting one or more sessions from table 316 and interacting with interactive element 314, a user may have an access management system terminate the one or more selected sessions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daughtry , in view of Mulchandani, to incorporate a the teaching of Mathew to include a graphical user interface  for session management showing all the relevant information of plurality of sessions. One would be motivated to do so since such graphical user interface (paragraph 0017, lines 10-16). 
As to claim 5, the rejection of claim 1 is incorporate. Daughtry, in view of Mulchandani, teaches all the limitations of claim 1 as shown above.
Daughtry, in view of Mulchandani, teaches at least one of the first group of idle SMB sessions (see claim 1 rejection as shown above).
Daughtry does not teaches wherein the operations further comprise: presenting information about [[at least one of the first group of idle SMB sessions]] in a user interface of the system, the [[at least one of the first group of idle SMB sessions]] corresponding to a client Internet Protocol (IP) address.
Mathew teaches wherein the operations further comprise: presenting information about at least one of the first group of idle [[SMB]] sessions in a user interface of the system, the at least one of the first group of idle  [[SMB]] sessions corresponding to a client Internet Protocol (IP) address (paragraph 0108, lines 5-9, teaches showing IP addresses of the clients as  stated “by entering "10.191.207.47" into interactive element 312 and selecting "Matches" in interactive element 311, a user may cause table 316 to display only active sessions whose associated devices have an IP address that matches the string "10.191.207.47."3”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daughtry, in view of Mulchandani, to incorporate a the teaching of Mathew to include a graphical user interface  for session management showing all the relevant information of plurality of sessions. One would be motivated to do so since such graphical user interface provide intuitive display of information to identify and mange various aspect of sessions (paragraph 0017, lines 10-16). 
As to claim 16, the rejection of claim 15 is incorporate. Daughtry, in view of Mulchandani and Stirk, teaches all the limitations of claim 15 as shown above.
Daughtry does not teaches wherein the operations further comprise: initiating an application programming interface call to filter at least a second remote session of the group of remote sessions from a fourth group of at least one remote session that is displayed in a user interface.
Mathew teaches wherein the operations further comprise: initiating an application programming interface call to filter at least a second remote session of the group of remote sessions from a fourth group of at least one remote session that is displayed in a user interface (paragraph 0029, lines 7-10 states “The interface may be exposed as an application programming interface (API) to which an application can be configured to call”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daughtry, in view of Mulchandani, to incorporate a the teaching of Mathew about using API call . One would be motivated to do so since such graphical user interface provide intuitive display of information to identify and mange various aspect of sessions (paragraph 0017, lines 10-16). 
As to claim 18, the rejection of claim 15 is incorporate. Daughtry, in view of Mulchandani and Stirk, teaches all the limitations of claim 15 as shown above.
Daughtry does not teaches wherein [[the terminating of the first remote session comprises the terminating of the first remote session]] as facilitated via a remote computer that comprises a client in the first remote session.
Mathew teaches wherein the terminating of the first remote session comprises the terminating of the first remote session as facilitated via a remote computer that comprises a client in the first remote session (paragraph 0031 discuss modifying session using a remote computer)
(paragraph 0030, lines 7-10, of Mathew).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Daughtry, in view of Mulchandani, further in view of Stirk, and  further in view of Ambach (US PGPUB No. 20180167454), hereinafter, Ambach.
As to claim 7, the rejection of claim 1 is incorporate. Daughtry, in view of Mulchandani and Stirk, teaches all the limitations of claim 1 as shown above.
Daughtry, in view of Mulchandani, teaches the first SMB session, the second SMB session (see claim 1 rejection as shown above).
Daughtry does not teaches wherein [[the first SMB session]] is served by a first node of the computing cluster, and wherein [[the second SMB session]] is served by a second node of the computing cluster.
Ambach teaches wherein the first [[SMB]] session is served by a first node of the computing cluster, and wherein the second [[SMB]] session is served by a second node of the computing cluster (Fig. 1 shows client 102 served by at least node 108 and client 104 served by at least node 110. Paragraph 0023 explains the same).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daughtry, in view of Mulchandani, to incorporate the teaching of Ambach about serving first SMB session by first server and second SMB server by second server. One (see paragraph 0024 of Ambach).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Daughtry, in view of Mulchandani, further in view of Stirk, and further is view of Vincent (US PGPUB No. 20150280959), hereinafter, Vincent.
As to claim 10, the rejection of claim 8 is incorporate. Daughtry, in view of Mulchandani and Stirk, teaches all the limitations of claim 8 as shown above.
Daughtry, in view of Mulchandani, wherein the determining of the second group of at least one file that is locked (see claim 1 rejection as shown above).
Daughtry does not teach comprises: accessing a data store that stores information about file locks.
Vincent Teaches accessing a data store that stores information about file locks (paragraph 0085, lines 7-9,  states “the metadata subsystem may keep track of the open/closed state of the file store objects and of locks on various file store objects”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daughtry, in view of Mulchandani, to incorporate the teaching of Vincent to access the data store for determining the status of the lock. One would be motivated to do so since accessing form a central data store provide consistency of operations on a shared resource (see paragraph 0085, lines 13-15, of Vincent).
As to claim 11, the rejections of claims 8 and 10 are incorporate. Daughtry, in view of Mulchandani and Stirk, teaches all the limitations of claims 8 and 10 as shown above.
Daughtry does not teach wherein the data store is accessible via a first computing node of the computing cluster and a second computing node of the computing cluster.
(Fig. 1 shows metadata system is accessible via storage nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daughtry, in view of Mulchandani, to incorporate the teaching of Vincent to provide the access of the metadata system via each storage node. One would be motivated to do so since such access provides consistency of operations on a shared resource (see paragraph 0085, lines 13-15, of Vincent).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




	November 4, 2021

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457